                                                          Case 20-11558-KBO                             Doc 1442-7               Filed 12/16/20       Page 1 of 10
                                                                                                                                                                                     EXHIBIT 11

                                                                                                                                                                                                      Pre-Petition      Post-Petition
                                                         Lease               Tenant                Store                  Bill           Name -      Date Range         Gross
          Alternate BU             Legal Entity Name                                                         GL Date                                                                 Total Amt Due      Charges           Charges
                                                        Number               Number               Number                 Code            Remark         Billed         Amount
                                                                                                                                                                                                      thru 6/14/20     6/15/20-current
                                 Brixmor Holdings 12
147101 - Baytown Shopping Center                       1471040   156001 - 24 Hour Fitness, Inc.   695      6/12/2020    RCAM     RCAM/RINS          1/1/19-12/31/19      55,830.68        55,830.68        55,830.68
                                 SPE, LLC
                                 Brixmor Holdings 12
147101 - Baytown Shopping Center                       1471040   156001 - 24 Hour Fitness, Inc.   695      6/12/2020    RINS     RCAM/RINS          1/1/19-12/31/19       8,269.25         8,269.25         8,269.25
                                 SPE, LLC
                                 Brixmor Holdings 12
147101 - Baytown Shopping Center                       1471040   156001 - 24 Hour Fitness, Inc.   695      9/2/2020     RRET     RRET               1/1/19-12/31/19     114,637.11      114,637.11                         114,637.11
                                 SPE, LLC
                                 Brixmor Holdings 12
147101 - Baytown Shopping Center                       1471040   156001 - 24 Hour Fitness, Inc.   695      12/10/2020   RFTX     2019 RETX Refund   1/1/19-12/31/19      -6,386.75        -6,386.75                          -6,386.75
                                 SPE, LLC
                                                                                                                        Totals                                        172,350.29      172,350.29        64,099.93       108,250.36
                                                                                                                                 Attorneys' Fees:                                       5,000.00
                                                                                                                                 TOTAL CURE:                                          177,350.29
                                                             Case 20-11558-KBO                               Doc 1442-7                    Filed 12/16/20                 Page 2 of 10

                                                                                                                                                                                                             EXHIBIT 12

                                                                                                                                                                                                                          Pre-Petition      Post-Petition
                                                          Lease                Tenant                Store                 Bill               Name -                                       Gross
          Alternate BU               Legal Entity Name                                                         GL Date                                                Date Range Billed                 Total Amt Due       Charges           Charges
                                                         Number                Number               Number                Code                Remark                                      Amount
                                                                                                                                                                                                                          thru 6/14/20     6/15/20-current
                                   Brixmor Holdings 12
141301 - Clear Lake Camino South                         1413019   156001 - 24 Hour Fitness, Inc.   313      12/10/2013   POA     Overpayment on Account                                   -29,173.80           -420.94         -420.94
                                   SPE, LLC
                                   Brixmor Holdings 12
141301 - Clear Lake Camino South                         1413019   156001 - 24 Hour Fitness, Inc.   313      4/6/2016     POA     Overpayment on Account                                   -30,774.75           -419.34         -419.34
                                   SPE, LLC
                                   Brixmor Holdings 12
141301 - Clear Lake Camino South                         1413019   156001 - 24 Hour Fitness, Inc.   313      4/11/2018    DCAM 2016 dispute prs                                             -2,336.85         -2,336.85        -2,336.85
                                   SPE, LLC
                                   Brixmor Holdings 12
141301 - Clear Lake Camino South                         1413019   156001 - 24 Hour Fitness, Inc.   313      5/14/2019    RCAM RCAM/RINS                        1/1/18 - 12/31/18            1,577.42          1,577.42        1,577.42
                                   SPE, LLC
                                   Brixmor Holdings 12
141301 - Clear Lake Camino South                         1413019   156001 - 24 Hour Fitness, Inc.   313      5/14/2019    RINS    RCAM/RINS                     1/1/18 - 12/31/18            4,247.06          4,247.06        4,247.06
                                   SPE, LLC
                                   Brixmor Holdings 12
141301 - Clear Lake Camino South                         1413019   156001 - 24 Hour Fitness, Inc.   313      6/19/2019    CRAD Credit Adjustment                                              -853.39           -853.39         -853.39
                                   SPE, LLC
                                   Brixmor Holdings 12
141301 - Clear Lake Camino South                         1413019   156001 - 24 Hour Fitness, Inc.   313      1/13/2020    RRET RRET                             1/1/19 - 12/31/19           47,240.03        47,240.03        47,240.03
                                   SPE, LLC
                                   Brixmor Holdings 12
141301 - Clear Lake Camino South                         1413019   156001 - 24 Hour Fitness, Inc.   313      2/14/2020    RCAM RCAM/RINS                        1/1/2019-12/31/2019          2,979.04          2,979.04        2,979.04
                                   SPE, LLC
                                   Brixmor Holdings 12
141301 - Clear Lake Camino South                         1413019   156001 - 24 Hour Fitness, Inc.   313      2/14/2020    RINS    RCAM/RINS                     1/1/2019-12/31/2019          4,256.62          4,256.62        4,256.62
                                   SPE, LLC
                                   Brixmor Holdings 12
141301 - Clear Lake Camino South                         1413019   156001 - 24 Hour Fitness, Inc.   313      8/7/2020     RINS    2018 RINS Correction          1/1/18 - 12/31/18             -155.11           -155.11                            -155.11
                                   SPE, LLC
                                   Brixmor Holdings 12
141301 - Clear Lake Camino South                         1413019   156001 - 24 Hour Fitness, Inc.   313      10/6/2020    RFTX    2019 Tax Authority Refund     1/1/2019-12/31/2019         -2,858.47         -2,858.47                          -2,858.47
                                   SPE, LLC
                                   Brixmor Holdings 12
141301 - Clear Lake Camino South                         1413019   156001 - 24 Hour Fitness, Inc.   313      10/14/2020   RFTX    2019 Tax Refund Parcel 0002   1/1/2019-12/31/2019         -1,119.00         -1,119.00                          -1,119.00
                                   SPE, LLC
                                                                                                                                  Totals                                                  (6,971.20)      52,137.07        56,269.65          (4,132.58)
                                                                                                                                  Attorneys' Fees:                                                         5,000.00
                                                                                                                                  TOTAL CURE:                                                             57,137.07
                                                          Case 20-11558-KBO                         Doc 1442-7               Filed 12/16/20              Page 3 of 10
                                                                                                                                                                                            EXHIBIT 13

                                                                                                                                                                                                         Pre-Petition     Post-Petition
                                                  Lease             Tenant                 Store                 Bill              Name -              Date Range         Gross
     Alternate BU          Legal Entity Name                                                         GL Date                                                                            Total Amt Due      Charges          Charges
                                                 Number             Number                Number                Code               Remark                 Billed         Amount
                                                                                                                                                                                                         thru 6/14/20    6/15/20-current

                          BRE Retail Residual
143601 - Jester Village                         1436047   156001 - 24 Hour Fitness, Inc. 672       6/5/2020     FREE Jun 2020 Free Rent backbill                           70,916.67         25,163.98       25,163.98
                          Owner 1 LLC

                          BRE Retail Residual
143601 - Jester Village                         1436047   156001 - 24 Hour Fitness, Inc. 672       6/12/2020    LATE    Generated Fee or Interest   6/1/20 - 6/30/20        4,065.38          4,065.38                          4,065.38
                          Owner 1 LLC

                          BRE Retail Residual
143601 - Jester Village                         1436047   156001 - 24 Hour Fitness, Inc. 672       7/1/2020     CAM     CAM (Escrow / Deposit)      7/1/20 - 7/31/20        3,545.83          3,545.83                          3,545.83
                          Owner 1 LLC

                          BRE Retail Residual
143601 - Jester Village                         1436047   156001 - 24 Hour Fitness, Inc. 672       7/1/2020     RETX Real Estate Tax (Escrow)       7/1/20 - 7/31/20        6,845.00          6,845.00                          6,845.00
                          Owner 1 LLC

                          BRE Retail Residual
143601 - Jester Village                         1436047   156001 - 24 Hour Fitness, Inc. 672       8/1/2020     AMR     Annual Minimum Rent         8/1/20 - 8/30/20       70,916.67         41,177.42                         41,177.42
                          Owner 1 LLC

                          BRE Retail Residual
143601 - Jester Village                         1436047   156001 - 24 Hour Fitness, Inc. 672       8/1/2020     CAM     CAM (Escrow / Deposit)      8/1/20 - 8/30/20        3,545.83          3,545.83                          3,545.83
                          Owner 1 LLC

                          BRE Retail Residual
143601 - Jester Village                         1436047   156001 - 24 Hour Fitness, Inc. 672       8/1/2020     RETX Real Estate Tax (Escrow)       8/1/20 - 8/30/20        6,845.00          6,845.00                          6,845.00
                          Owner 1 LLC

                          BRE Retail Residual
143601 - Jester Village                         1436047   156001 - 24 Hour Fitness, Inc. 672       8/10/2020    RCAM RCAM/RINS                      1/1/19-12/31/19           -495.44          -495.44                           -495.44
                          Owner 1 LLC

                          BRE Retail Residual
143601 - Jester Village                         1436047   156001 - 24 Hour Fitness, Inc. 672       8/10/2020    RINS    RCAM/RINS                   1/1/19-12/31/19           266.55            266.55                            266.55
                          Owner 1 LLC

                          BRE Retail Residual
143601 - Jester Village                         1436047   156001 - 24 Hour Fitness, Inc. 672       9/2/2020     RRET RRET                           1/1/19-12/31/19           -700.37          -700.37                           -700.37
                          Owner 1 LLC

                          BRE Retail Residual
143601 - Jester Village                         1436047   156001 - 24 Hour Fitness, Inc. 672       11/1/2020    AMR     Annual Minimum Rent         11/1/20 - 11/30/20     70,916.67         35,458.33                         35,458.33
                          Owner 1 LLC

                          BRE Retail Residual
143601 - Jester Village                         1436047   156001 - 24 Hour Fitness, Inc. 672       11/1/2020    CAM     CAM (Escrow / Deposit)      11/1/20 - 11/30/20      3,545.83          3,545.83                          3,545.83
                          Owner 1 LLC

                          BRE Retail Residual
143601 - Jester Village                         1436047   156001 - 24 Hour Fitness, Inc. 672       11/1/2020    RETX Real Estate Tax (Escrow)       11/1/20 - 11/30/20      6,845.00          6,845.00                          6,845.00
                          Owner 1 LLC

                          BRE Retail Residual
143601 - Jester Village                         1436047   156001 - 24 Hour Fitness, Inc. 672       11/12/2020   POA     Overpayment on Account.                           -229,644.19          -997.15                           -997.15
                          Owner 1 LLC

                          BRE Retail Residual
143601 - Jester Village                         1436047   156001 - 24 Hour Fitness, Inc. 672       12/1/2020    RETX Real Estate Tax (Escrow)       12/1/20 - 12/31/20      6,845.00          6,596.78                          6,596.78
                          Owner 1 LLC




                                                                                                   Totals                                                                24,259.43      141,707.97       25,163.98        116,543.99
                                                                                                                        Attorneys' Fees:                                                  5,000.00
                                                                                                                        TOTAL CURE:                                                     146,707.97
                                                     Case 20-11558-KBO                              Doc 1442-7                   Filed 12/16/20              Page 4 of 10


                                                                                                                                                                                                    EXHIBIT 14
                                                                                                                                                                                                                                    Post-Petition
                                                                                                                                                                                                                    Pre-Petition
                                                    Lease                Tenant                                               Bill               Name -                               Gross                                           Charges
            Alternate BU    Legal Entity Name                                                 Store Number     GL Date                                          Date Range Billed                  Total Amt Due      Charges
                                                   Number                Number                                              Code                Remark                              Amount                                           6/15/20-
                                                                                                                                                                                                                    thru 6/14/20
                                                                                                                                                                                                                                      current
                           Brixmor GA Apollo III
520401 - Orange Grove                              5204019   156001 - 24 Hour Fitness, Inc.       301        2/12/2020    RRET       RRET                       1/1/19-12/31/19       102,180.82       102,180.82      102,180.82
                           TX LP
                           Brixmor GA Apollo III
520401 - Orange Grove                              5204019   156001 - 24 Hour Fitness, Inc.       301        2/27/2020    POA        Overpament on Account                             -5,415.38        -5,000.00       -5,000.00
                           TX LP
                           Brixmor GA Apollo III
520401 - Orange Grove                              5204019   156001 - 24 Hour Fitness, Inc.       301        7/22/2020    RCAM       RCAM/RINS                 1/1/19-12/31/19          2,342.20         2,342.20                       2,342.20
                           TX LP
                           Brixmor GA Apollo III
520401 - Orange Grove                              5204019   156001 - 24 Hour Fitness, Inc.       301        7/22/2020    RINS       RCAM/RINS                 1/1/19-12/31/19          7,403.63         7,403.63                       7,403.63
                           TX LP
                           Brixmor GA Apollo III
520401 - Orange Grove                              5204019   156001 - 24 Hour Fitness, Inc.       301        11/23/2020   NOTC       50AprJunAMRNNNs50NovAMR                         -104,935.32        -2,176.10                       -2,176.10
                           TX LP
                           Brixmor GA Apollo III
520401 - Orange Grove                              5204019   156001 - 24 Hour Fitness, Inc.       301        12/14/2020   NOTC       50DecAMR                                         -23,866.67           -20.10                          -20.10
                           TX LP
                                                                                                                                      Totals                                        (22,290.72) 104,730.45          97,180.82        7,549.63
                                                                                                                                     Attorneys' Fees:                                             5,000.00
                                                                                                                                     TOTAL CURE:                                                109,730.45
                                     Case 20-11558-KBO          Doc 1442-7    Filed 12/16/20     Page 5 of 10

                                                                                      EXHIBIT 15


2180 Lincoln Ave, Altadena, CA 91001 (Club# 62)
Lease Assumption Cure Amount
Pre‐Petition ‐ 03/19/20 ‐ 06/14/20
CAM                                  $             7,594.11
Utilities                            $             1,529.74
Insurance                            $            28,108.64
Property Taxes                       $            40,338.21


Total                                $            77,570.69
less 24HF paid in March                           ($2,223.41)
Total Due Prior to Petition          $            75,347.28



Post‐Pe     on
CAM                                  $             2,323.43 Dec Estimated
Utility                              $               958.20 Dec Estimated
Insurance                            $            10,280.44 Dec Actual


                                                            2020‐2021 1st installment property tax $69,339.86 due
Property Taxes                       $            44,134.82 12/20/20 (paid 11/30/20) 24 HF pro‐rata share 63.65%

Total Due December 2020              $            57,696.89

Total Pre and Post Petition*         $          133,044.17       + $5,000 IN ATTY FEES = $138,044.17

*Amounts stated are as of 12/10/2020 and assume a Plan Effective Date on or before 12/31/2020 with all rights to
update, correct and supplement reserved.
                       Case 20-11558-KBO                     Doc 1442-7             Filed 12/16/20       Page 6 of 10


Tenant: 24 Hour Fitness USA, Inc. t/a 24 Hour Fitness #874
Landlord: Prime/FRIT Mission Hills, LLC                                                                 EXHIBIT 16
Olivo at Mission Hills, Mission Hills, California
Security Deposit: None
Guarantor: None
Date: December 10, 2020
Chapter 11 File Date: June 15, 2020
Lease Expiration Date: December 31, 2032


Pre-petition

      4/1/2019   Balance of Minimum Rent                                                      0.01
     7/27/2019   OTH: Supervisory Off                                                       712.50
      8/1/2019   Balance of Minimum Rent                                                      0.01
      9/1/2019   Balance of Minimum Rent                                                      0.01
    10/23/2019   2018 CAM Year End Adjustment                                            63,099.48
    10/23/2019   2018 Insurance Year End Adjustment                                      18,397.42
      3/1/2020   Balance of Minimum Rent                                                      0.01
      4/1/2020   Minimum Rent                                                            99,514.67
      4/1/2020   CAM Monthly Estimates                                                   13,994.25
      4/1/2020   Real Estate Taxes Monthly Estimates                                     14,000.00
      5/1/2020   Minimum Rent                                                            99,514.67
      5/1/2020   CAM Monthly Estimates                                                   13,994.25
      5/1/2020   Real Estate Taxes Monthly Estimates                                     14,000.00
      6/1/2020   Minimum Rent (6/1 - 6/14/2020 - 14 days)                                46,440.18
      6/1/2020   CAM Monthly Estimates (6/1 - 6/14/2020 - 14 days)                        6,530.65

      6/1/2020 Real Estate Taxes Monthly Estimates (6/1 - 6/14/2020 - 14 days)            6,533.33
  Total:                                                                                396,731.44




Post-petition

       6/1/2020 Minimum Rent (6/15 - 6/30/2020 - 16 days)                                53,074.49
       6/1/2020 CAM Monthly Estimates (6/15 - 6/30/2020 - 16 days)                        7,463.60

      6/1/2020   Real Estate Taxes Monthly Estimates (6/15 - 6/30/2020 - 16 days)         7,466.67
      7/1/2020   Minimum Rent                                                            99,514.67
      7/1/2020   CAM Monthly Estimates                                                   13,994.25
      7/1/2020   Real Estate Taxes Monthly Estimates                                     14,000.00
     7/14/2020   2019 RE Taxes Year End Adjustment                                       28,274.02
     7/14/2020   2019 CAM Year End Adjustment, including insurance                      105,740.29
      8/1/2020   Minimum Rent                                                            99,514.67
      8/1/2020   CAM Monthly Estimates                                                   13,994.25
      8/1/2020   Real Estate Taxes Monthly Estimates                                     14,000.00
     8/17/2020   Check                                                                   (113,935.38)
      9/1/2020   Minimum Rent                                                            99,514.67
      9/1/2020   CAM Monthly Estimates                                                   13,994.25
      9/1/2020   Real Estate Taxes Monthly Estimates                                     14,000.00
      9/8/2020   Check                                                                  (38,252.67)
     10/1/2020   Minimum Rent                                                            99,514.67
     10/1/2020   CAM Monthly Estimates                                                   13,994.25
     10/1/2020   Real Estate Taxes Monthly Estimates                                     14,000.00
     10/6/2020   Check                                                                  (38,252.67)
     11/1/2020   Minimum Rent                                                            99,514.67
     11/1/2020   CAM Monthly Estimates                                                   13,994.25
     11/1/2020   Real Estate Taxes Monthly Estimates                                     14,000.00
     11/6/2020   Check                                                                  (38,252.67)
     12/1/2020   Minimum Rent                                                            99,514.67
     12/1/2020   CAM Monthly Estimates                                                   13,994.25
     12/1/2020   Real Estate Taxes Monthly Estimates                                     14,000.00
  To be billed   2020 RE Taxes Year End Adjustment                                            0.00
  To be billed   2020 CAM Year End Adjustment, including insurance                            0.00
  Total:                                                                                738,379.20
                 Plus, Attorney Fees:                                                     5,000.00

  Total:                                                                               1,140,110.64
                        Case 20-11558-KBO                     Doc 1442-7            Filed 12/16/20   Page 7 of 10


Tenant: 24 Hour Fitness USA, Inc. t/a 24 Hour Club Nautilus #513
Landlord: FR San Antonio Center, LLC
San Antonio Center, Mountain View, California                                                         EXHIBIT 17
Security Deposit: None
Guarantor: None
Date: December 10, 2020
Chapter 11 File Date: June 15, 2020
Lease Expiration Date: March 31, 2026


Pre-petition

    8/7/2017     Unapplied Payment                                                      (4,451.41)
   7/19/2019     2018 CAM Year End Adjustment                                           (1,527.81)
    1/1/2020     Balance of CAM Monthly Estimates                                        1,371.66
    2/1/2020     Balance of CAM Monthly Estimates                                        1,371.66
    3/1/2020     Balance of CAM Monthly Estimates                                        1,371.66
   3/23/2020     2019 RE Taxes Year End Adjustment                                     (46,092.18)
    4/1/2020     Minimum Rent                                                           55,748.00
    4/1/2020     CAM Monthly Estimates                                                  15,071.87
    4/1/2020     Real Estate Taxes Monthly Estimates                                     6,649.94
    5/1/2020     Minimum Rent                                                           55,748.00
    5/1/2020     CAM Monthly Estimates                                                  15,071.87
    5/1/2020     Real Estate Taxes Monthly Estimates                                     6,649.94
    6/1/2020     Minimum Rent (6/1 - 6/14/2020 - 14 days)                               26,015.73
    6/1/2020     CAM Monthly Estimates (6/1 - 6/14/2020 - 14 days)                       7,033.54

    6/1/2020 Real Estate Taxes Monthly Estimates (6/1 - 6/14/2020 - 14 days)            3,103.31
  Total:                                                                              143,135.78

Post-petition

    6/1/2020 Minimum Rent (6/15 - 6/30/2020 - 16 days)                                 29,732.27
    6/1/2020 CAM Monthly Estimates (6/15 - 6/30/2020 - 16 days)                         8,038.33

    6/1/2020     Real Estate Taxes Monthly Estimates (6/15 - 6/30/2020 - 16 days)       3,546.63
    7/1/2020     Minimum Rent                                                          55,748.00
    7/1/2020     CAM Monthly Estimates                                                 15,071.87
    7/1/2020     Real Estate Taxes Monthly Estimates                                    6,649.94
    8/1/2020     Minimum Rent                                                          55,748.00
    8/1/2020     CAM Monthly Estimates                                                 15,071.87
    8/1/2020     Real Estate Taxes Monthly Estimates                                    6,649.94
   8/17/2020     Check                                                                 (45,658.90)
    9/1/2020     Minimum Rent                                                          55,748.00
    9/1/2020     CAM Monthly Estimates                                                 15,071.87
    9/1/2020     Real Estate Taxes Monthly Estimates                                    6,649.94
    9/8/2020     Check                                                                 (22,829.45)
   9/21/2020     2019 CAM Year End Adjustment                                           (9,620.22)
   9/28/2020     Check                                                                 (35,512.47)
   10/1/2020     Minimum Rent                                                          55,748.00
   10/1/2020     CAM Monthly Estimates                                                 15,071.87
   10/1/2020     Real Estate Taxes Monthly Estimates                                    6,649.94
   10/6/2020     Payment                                                              (76,098.15)
   11/1/2020     Minimum Rent                                                          55,748.00
   11/1/2020     CAM Monthly Estimates                                                 15,071.87
   11/1/2020     Real Estate Taxes Monthly Estimates                                    6,649.94
   11/6/2020     Payment                                                              (76,098.15)
   11/9/2020     Payment                                                               (1,775.62)
   12/1/2020     Minimum Rent                                                          55,748.00
   12/1/2020     CAM Monthly Estimates                                                 15,071.87
   12/1/2020     Real Estate Taxes Monthly Estimates                                    6,649.94
  To be billed   2020 RE Taxes Year End Adjustment                                          0.00
  To be billed   2020 CAM Year End Adjustment                                               0.00
  Total:                                                                              238,543.13
                 Plus, Attorney Fees:                                                   5,000.00

  Total:                                                                              386,678.91
                           Case 20-11558-KBO                  Doc 1442-7        Filed 12/16/20             Page 8 of 10

Database:      SHOPONE                                            Aged Delinquencies                                          Page:             1
                                                          ShopOne Centers Management Co LLC                                   Date:    12/15/2020
                                                                                                                              Time:       2:40 PM
                                                                   Date: 12/15/2020               EXHIBIT 18


Invoice Date    Category                             Source       Amount         Current            30             60           90          120



000202-001723         24 Hour Fitness                            Master Occupant Id: 00000394-1             Day Due:      1 Delq Day: 10
                      Lisa Hickson                               275A     Current                           Last Payment:     11/2/2020 15,274.29
                      (925) 543-3100
6/1/2019       EIN   Monthly Estimated Insurance     CH             128.03            0.00          0.00           0.00         0.00        128.03
6/1/2019       ERE   Monthly Estimated RE Taxes      CH           5,508.18            0.00          0.00           0.00         0.00      5,508.18
6/1/2019       REN   Base Rent                       CH          68,263.86            0.00          0.00           0.00         0.00     68,263.86
4/1/2020       ECM   Monthly Estimate CAM            CH           6,496.88            0.00          0.00           0.00         0.00      6,496.88
4/1/2020       EIN   Monthly Estimated Insurance     CH             593.46            0.00          0.00           0.00         0.00        593.46
4/1/2020       ERE   Monthly Estimated RE Taxes      CH           5,508.18            0.00          0.00           0.00         0.00      5,508.18
4/1/2020       REN   Base Rent                       CH          68,263.86            0.00          0.00           0.00         0.00     68,263.86
5/1/2020       ECM   Monthly Estimate CAM            CH           6,496.88            0.00          0.00           0.00         0.00      6,496.88
5/1/2020       EIN   Monthly Estimated Insurance     CH             593.46            0.00          0.00           0.00         0.00        593.46
5/1/2020       ERE   Monthly Estimated RE Taxes      CH           5,508.18            0.00          0.00           0.00         0.00      5,508.18
5/1/2020       REN   Base Rent                       CH          68,263.86            0.00          0.00           0.00         0.00     68,263.86
6/1/2020       ECM   Monthly Estimate CAM            CH           6,496.88            0.00          0.00           0.00         0.00      6,496.88
6/1/2020       EIN   Monthly Estimated Insurance     CH             593.46            0.00          0.00           0.00         0.00        593.46
6/1/2020       ERE   Monthly Estimated RE Taxes      CH           5,508.18            0.00          0.00           0.00         0.00      5,508.18
6/1/2020       REN   Base Rent                       CH          68,263.86            0.00          0.00           0.00         0.00     68,263.86
6/10/2020      ECM   Monthly Estimate CAM            CH           3,866.82            0.00          0.00           0.00         0.00      3,866.82
6/10/2020      EIN   Monthly Estimated Insurance     CH             562.20            0.00          0.00           0.00         0.00        562.20
6/10/2020      ERE   Monthly Estimated RE Taxes      NC          -2,888.04            0.00          0.00           0.00         0.00     -2,888.04
6/10/2020      PYC   Prior Year Reconciliation-CAM   CH          26,434.64            0.00          0.00           0.00         0.00     26,434.64
6/10/2020      PYI   Prior Year Reconciliation-INS   CH           7,167.80            0.00          0.00           0.00         0.00      7,167.80
6/10/2020      PYR   Prior Year Reconciliation-TAX   NC         -11,155.35            0.00          0.00           0.00         0.00    -11,155.35
7/1/2020       ECM   Monthly Estimate CAM            CH           2,833.13            0.00          0.00           0.00         0.00      2,833.13
7/1/2020       EIN   Monthly Estimated Insurance     CH             272.61            0.00          0.00           0.00         0.00        272.61
7/1/2020       ERE   Monthly Estimated RE Taxes      CH           1,994.25            0.00          0.00           0.00         0.00      1,994.25
7/1/2020       REN   Base Rent                       CH          27,081.73            0.00          0.00           0.00         0.00     27,081.73
8/1/2020       ECM   Monthly Estimate CAM            CH           5,520.02            0.00          0.00           0.00         0.00      5,520.02
8/1/2020       EIN   Monthly Estimated Insurance     CH             477.63            0.00          0.00           0.00         0.00        477.63
8/1/2020       ERE   Monthly Estimated RE Taxes      CH           3,494.07            0.00          0.00           0.00         0.00      3,494.07
8/1/2020       REN   Base Rent                       CH          47,448.98            0.00          0.00           0.00         0.00     47,448.98
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
8/19/2020      GCH   Garbage Charge                  NC            -220.00            0.00          0.00           0.00      -220.00          0.00
                           Case 20-11558-KBO                 Doc 1442-7        Filed 12/16/20             Page 9 of 10

Database:      SHOPONE                                           Aged Delinquencies                                        Page:              2
                                                         ShopOne Centers Management Co LLC                                 Date:     12/15/2020
                                                                                                                           Time:        2:40 PM
                                                                  Date: 12/15/2020


Invoice Date    Category                           Source        Amount         Current           30             60          90          120

8/19/2020      GCH   Garbage Charge                NC             -220.00          0.00            0.00           0.00     -220.00         0.00
8/19/2020      GCH   Garbage Charge                NC             -220.00          0.00            0.00           0.00     -220.00         0.00
8/19/2020      GCH   Garbage Charge                NC             -220.00          0.00            0.00           0.00     -220.00         0.00
9/1/2020       ECM   Monthly Estimate CAM          CH            4,997.14          0.00            0.00           0.00    4,997.14         0.00
9/1/2020       EIN   Monthly Estimated Insurance   CH              481.01          0.00            0.00           0.00      481.01         0.00
9/1/2020       ERE   Monthly Estimated RE Taxes    CH            3,374.38          0.00            0.00           0.00    3,374.38         0.00
9/1/2020       REN   Base Rent                     CH           47,784.70          0.00            0.00           0.00   47,784.70         0.00
9/4/2020       PPL   Prepaid Rent                  CR              -66.00          0.00            0.00           0.00      -66.00         0.00
10/2/2020      PPL   Prepaid Rent                  CR             -707.35          0.00            0.00        -707.35        0.00         0.00
11/1/2020      ECM   Monthly Estimate CAM          CH            4,997.14          0.00        4,997.14           0.00        0.00         0.00
11/1/2020      EIN   Monthly Estimated Insurance   CH              481.01          0.00          481.01           0.00        0.00         0.00
11/1/2020      ERE   Monthly Estimated RE Taxes    CH            3,374.38          0.00        3,374.38           0.00        0.00         0.00
11/1/2020      REN   Base Rent                     CH           47,784.70          0.00       47,784.70           0.00        0.00         0.00
11/2/2020      PPL   Prepaid Rent                  CR          -15,274.29          0.00      -15,274.29           0.00        0.00         0.00
11/4/2020      PPL   Prepaid Rent                  CR              -66.00          0.00          -66.00           0.00        0.00         0.00
12/1/2020      ECM   Monthly Estimate CAM          CH            7,141.35      7,141.35            0.00           0.00        0.00         0.00
12/1/2020      EIN   Monthly Estimated Insurance   CH              687.16        687.16            0.00           0.00        0.00         0.00
12/1/2020      ERE   Monthly Estimated RE Taxes    CH            5,026.84      5,026.84            0.00           0.00        0.00         0.00
12/1/2020      REN   Base Rent                     CH           68,263.86     68,263.86            0.00           0.00        0.00         0.00

            24 Hour Fitness Total:                             601,497.73     81,119.21       41,296.94        -707.35   50,191.23    429,597.70


                                          Grand Total:         601,497.73     81,119.21       41,296.94        -707.35   50,191.23    429,597.70


                           Plus Attorney's Fees:               5,000.00

                           TOTAL CURE:                      606,497.73
                                                            =========
                              Case 20-11558-KBO                 Doc 1442-7             Filed 12/16/20                Page 10 of 10

Database: URBANEDGEPRD            Aged Delinquencies                                                                                   Page:           1
                                  Urban Edge Properties                                                                                Date:                 12/15/2020
BLDG: RPHL                        Paramus Hegeman Parcel                                EXHIBIT 19                                     Time:           1:27 PM
                                  Period: 12/20


Invoice Date           Category   Source                        Amount                 Current         1 Month         2 Months        3 Months        4 Months
RPHL-0003A             24 Hour Fitness #616                     Master Occupant Id: RPHL0003A-1                        Day Due: 1      Delq Day:                        10
                                                                02                     Current                         Last Payment:       12/2/2020             230,666


               1/9/2020 NTT       RET NonMnth Pr Yr        CH               428.80               -               -                -                -             428.80
               2/1/2020 TTT       Real Estate Tax          CH             84,795.93              -               -                -                -         84,795.93
               4/1/2020 BRR       Base Rent - Retail       CH            213,710.00              -               -                -                -        213,710.00
               5/1/2020 BRR       Base Rent - Retail       CH            213,710.00              -               -                -                -        213,710.00
               5/1/2020 TTT       Real Estate Tax          CH             84,795.93              -               -                -                -         84,795.93
               6/1/2020 BRR       Base Rent - Retail       CH            213,710.00              -               -                -                -        213,710.00
               6/5/2020 CAM       CAM                      CH             15,106.36              -               -                -                -         15,106.36
               6/5/2020 CAM       CAM                      CH             15,106.36              -               -                -                -         15,106.36
               6/5/2020 CAM       CAM                      CH             15,106.36              -               -                -                -         15,106.36
               6/5/2020 CAM       CAM                      NC             (5,548.83)             -               -                -                -          (5,548.83)
               6/5/2020 PCM       CAM - Prior Yr           NC            (22,213.46)             -               -                -                -         (22,213.46)
               7/1/2020 BRR       Base Rent - Retail       CH            213,710.00              -               -                -                -        213,710.00
               7/1/2020 CAM       CAM                      CH             15,106.36              -               -                -                -         15,106.36
               8/1/2020 BRR       Base Rent - Retail       CH            213,710.00              -               -                -                -        213,710.00
               8/1/2020 CAM       CAM                      CH             15,106.36              -               -                -                -         15,106.36
           8/13/2020 TTT          Real Estate Tax          CH             89,422.18              -               -                -                -         89,422.18
           8/17/2020 OAC          On Account               CR            (74,286.58)             -               -                -                -         (74,286.58)
               9/4/2020 CAM       CAM                      CR             (1,849.61)             -               -                -       (1,849.61)                -
           10/2/2020 CAM          CAM                      CR             (1,849.61)             -               -        (1,849.61)               -                -
           11/1/2020 TTT          Real Estate Tax          CH             91,841.87              -        91,841.87               -                -                -
           11/4/2020 CAM          CAM                      CR             (1,849.61)             -        (1,849.61)              -                -                -
           12/2/2020 CAM          CAM                      CR             (1,849.61)      (1,849.61)             -                -                -                -
24 Hour Fitness #616 Total:                                            1,385,919.20       (1,849.61)      89,992.26       (1,849.61)      (1,849.61)       1,301,475.77


                       BLDG RPHL Total:                                1,385,919.20       (1,849.61)      89,992.26       (1,849.61)      (1,849.61)       1,301,475.77
                                  Grand Total:                         1,385,919.20       (1,849.61)      89,992.26       (1,849.61)      (1,849.61)       1,301,475.77



                       Attorneys' Fees:                                  5,000.00

                       TOTAL CURE:                                   $1,390,919.20
                                                                     ===========
